Case: 4:19-cr-00961-SRC Doc. #: 578 Filed: 08/10/21 Page: 1 of 3 PageID #: 1621




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

  UNITED STATES OF AMERICA,                       )
                                                  )
  Plaintiff,                                      )
                                                  )
  v.                                              )           Case No. 4:19CR00961 SRC
                                                  )
  KEVIN WHITE, and                                )
  ROMAN FRENCHIE,                                 )
                                                  )
  Defendant,                                      )
                                                  )
  ROBERT BULL,                                    )
                                                  )
            Third-Party Petitioner.               )

                NOTICE TO THE COURT AND MOTION TO CONTINUE

       The United States of America notifies the Court of its contact with Claimant Robert Bull

and moves the remote status hearing scheduled for August 13, 2021 be continued so as to allow

the parties additional time to resolve Mr. Bull’s claims. More specifically, the United States

reports as follows:

       1.      In November 2019, while investigating the conduct leading to the instant case, the

FBI seized a Glock GMBH, Model 23, SN: MSK812 (hereafter, the “Glock 23”) during the

execution of a search warrant. The FBI initiated administrative forfeiture proceedings against the

Glock 23. As part of those proceedings, Mr. Robert Bull, the listed owner of the Glock 23, filed a

claim. (Doc. #536). The FBI also seized drug proceeds during the course of its investigation.

       2.      On May 20, 2020, in the instant case, the United States filed a Bill of Particulars

for Forfeiture of Property which included the Glock 23 and other items. (Doc. #234).
Case: 4:19-cr-00961-SRC Doc. #: 578 Filed: 08/10/21 Page: 2 of 3 PageID #: 1622




       3.      This Court ordered the forfeiture of the Glock 23, drug proceeds, and other items

pursuant to the entry of Preliminary Orders of Forfeiture against Defendants Kevin White and

Roman Frenchie. (Doc. #444, #462).

       4.      As required by the Federal Rules of Criminal Procedure, the United States sent

direct written notice to Mr. Bull of the forfeiture. (Doc. #536). On or about May 5, 2021, Mr.

Bull sent a letter to this Court in which he appears to state claims to the Glock 23, $2,000, and an

undisclosed amount of coins. (Doc. #509).

       5.      On July 15, 2021, the Court held a status conference via Zoom related to Mr.

Bull’s claim. (Doc. #561). Mr. Bull did not appear. The undersigned requested additional time

within which to contact Mr. Bull. This Court granted the continuance and ordered the

undersigned to attempt to contact Mr. Bull. (Doc. #532). The Court set another status conference

for August 13, 2021.

       6.      Thereafter, the undersigned and Mr. Bull were able to speak about his claims. In

the conversation, the United States agree to return Mr. Bull’s Glock 23, and Mr. agreed to

withdraw his monetary claims. The undersigned e-mailed Mr. Bull a proposed settlement

agreement containing these terms. The undersigned is awaiting the return of the executed

settlement.

       7.      Communication with Mr. Bull has been sporadic. Mr. Bull indicated to the

undersigned that he works during the day and his job does not like him to be on the phone. Mr.

Bull further indicated missing work to come to the courthouse would present a financial

hardship.

       8.      In light of these considerations, the United States moves that the status hearing set

for Friday August 13 be continued for an amount of time suitable to the Court. A continuance
Case: 4:19-cr-00961-SRC Doc. #: 578 Filed: 08/10/21 Page: 3 of 3 PageID #: 1623




will allow extra time for Mr. Bull to execute the settlement agreement, thereby obviating the

need for further hearing. In the event a settlement is not reached, the undersigned will alert the

Court that a hearing is necessary to resolve the matter.


                                               Respectfully submitted,

                                               SAYLER A. FLEMING
                                               United States Attorney



                                               STEPHEN CASEY, #58879(MO)
                                               Assistant United States Attorney
                                               111 South Tenth Street, 20th Floor
                                               St. Louis, Missouri 63102
                                               (314) 539-2200


                                  CERTIFICATE OF SERVICE
I hereby certify that the foregoing was filed electronically with the Clerk of the Court to be
served by operation of the Court’s electronic filing system and also e-mailed to Robert Bull at
“rbull69757@aol.com”

/s/ Stephen Casey
Stephen Casey
Assistant United States Attorney
